Title: From George Washington to Elias Dayton, 26 February 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Philada 26th Feby 1782.
                  
                  At the request of Sir Henry Clinton I have promised an escort to a sum of Money which he is to send out for the use of the prisoners of War at Philada and other places—The Officers having charge of it will apply to you upon their arrival at Elizabeth Town, upon which you will furnish a Guard commanded by a sensible spirited Subaltern, who is to accompany them to Philada.  Upon his arrival there and making application to the secretary at War he will be relieved—The nature of the service points the line of conduct which the Officer is to observe.  I am &c.
                  
               